DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 1-22 is/are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) or calculating that “can be performed in the human mind, or by a human using a pen and paper for example using measurement received from device or vehicle performing calculation.  
The apparatus and the method claim 1 and 12 recites limitation, “obtaining a forward image through the at least one camera; detecting a lane included in the forward image; dividing the forward image into a plurality of smaller regions in a horizontal direction; identifying a plurality of lane segments included in each of the plurality of smaller regions; obtaining a plurality of coordinate values forming each of the plurality of lane segments; and obtaining a pitch angle of each of the plurality of smaller regions based on the obtained plurality of coordinate values” Since the claim is directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES).
	The claim is then analyzed to determine whether it is directed to any judicial exception. The claim 1 and 12 recites obtaining a forward image through the at least one camera; detecting a lane included in the forward image; dividing the forward image into a plurality of smaller regions in a horizontal direction; identifying a plurality of lane segments included in each of the plurality of smaller regions; obtaining a plurality of coordinate values forming each of the plurality of lane segments; and obtaining a pitch angle of each of the plurality of smaller regions based on the obtained plurality of coordinate values. The step of detecting, dividing, identifying, obtaining a plurality of coordinate value and obtaining a pitch angel without showing any results or purpose of collecting values is no more than mathematical equation or mental step of collecting data as recited in the claims is no more than an abstract idea i.e., mental process of collecting, etc. (Step 2A: Prong One Abstract Idea=Yes).
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes).
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. 
Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 8, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant introduced  vertical pixel lengths without defining what is vertical pixel lengths is and how it is obtained or is interrelated to the claim which makes the claim indefinite and difficult for one having ordinary skill in the art to understand the invention. Further, it is not clear how the term can be same as per claim 7 and 18 or different as claimed as per claim 8 and 19. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 7 and 12, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Akihiro Watanabe IEEE Published Document Lane detection with roadside structure using on-board monocular camera 2009 refer to as Watanabe.
	Regarding Claim 1, Watanabe teaches an operating method of a slope estimating apparatus including at least one camera (Fig. 1, parameter estimated by the lane detection algorithm where vehicle having camera), the operating method comprising:
	obtaining a forward image (Fig. 1 showing front camera installed in the vehicle where parameters are estimated by the lane detection algorithm) through the at least one camera (Fig. 1 and Page 191 Col 2 Section II OVERVIEW OF LANE DETECTION SYSTEM Line 10-11, obtained from the on-board monocular camera image;
	detecting a lane included in the forward image (Page 191 Col 2 Section II OVERVIEW OF LANE DETECTION SYSTEM Line 12-17 In the first part, the posture of the camera is estimated by using information obtained from the entire structure around the lane, including the neighboring buildings. In the second part, the shape of the lane and the posture of the vehicle with respect to the lane are estimated using the road-side tectonic line and the white line i.e., detecting a lane included in the forward image);
	dividing the forward image into a plurality of smaller regions in a horizontal direction (Fig. 5a and Page 193 Col 2 Sec D extraction of edge lines and lane markers extraction on road surface Line 1-3 The road plane is divided i.e., dividing into sub regions i.e., smaller region along the direction of travel i.e., forward image);
	identifying a plurality of lane segments included in each of the plurality of smaller regions (Fig. 6 and Page 194 Col 1 Line 8-10, the distance between the white line and the lane boundary line that corresponds to each of the samples at the nearest point in each sub region i.e., identifying a plurality of lane segments included in each of the plurality of smaller regions);
	obtaining a plurality of coordinate values forming each of the plurality of lane segments (Fig. 6 and Page 194 Col 1 Line 9-16, the distance between the white line and the lane boundary line that corresponds to each of the samples at furthest point in each sub region ( i.e., obtaining a plurality of coordinate values forming each of the plurality of lane segments as shown in Fig. 6); and
	obtaining a pitch angle of each of the plurality of smaller regions based on the obtained plurality of coordinate values (Page 193 Col 2 Section D,  The road plane is divided into sub regions i.e., plurality of small regions based on the obtain plurality of coordinate values,  along the direction of travel(Fig.5-(a)). The edge points detected in the input image are projected onto the road plane and the edge lines in each sub region are detected. At this time, the pitch angle corresponding to the vanishing point estimated in III-C is used i.e., obtaining a pitch angle).
	Regarding Claim 7, Watanabe teaches wherein vertical pixel lengths of the plurality of smaller regions are the same (Fig. 5).
	Regarding Claim 12, it has been rejected for the same reasons as claim 1. 
	Regarding Claim 18, it has been rejected for the same reasons as claim 7.

Allowable Subject Matter
Claim 23 is allowed.
The following is an examiner' s statement of reasons for allowance: The prior art reference fail to teach the limitation of “identify a plurality of smaller regions from a lower end of the forward image, identify a lane segment included in each of the plurality of smaller regions, obtain a pitch angle corresponding to each of the plurality of smaller regions based on a plurality of coordinate values forming the identified lane segment, and convert coordinates of the forward image into  a coordinate value of a world coordinate based on the obtained pitch angle; and a vehicle controller configured to control strength of a suspension and/or a speed of the host vehicle based on the coordinate value of the world coordinate”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.

Claim 2 in combination of set of claims 3-6, 10-11 and in combination of set of 8-9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 101 and 35 USC 112 rejection.
Similarly, claim 13 in combination of set of claims 14—17, 21-22 and in combination of set of claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 101 and 35 USC 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “identifying a plurality of smaller regions from a lower end of the forward image; identifying a lane segment included in each of the plurality of smaller regions; obtaining a pitch angle corresponding to each of the plurality of smaller regions based on a plurality of coordinate values forming the identified lane segment; and setting the obtained pitch angle to a pitch angle of a host vehicle including the slope estimating apparatus; 
calculating each of camera heights corresponding to the plurality of smaller regions in a road coordinate based on each of the plurality of smaller regions, based on pitch angles of the plurality of smaller; and  wherein vertical pixel lengths of the plurality of smaller regions are set to be different based on a speed of a host vehicle including the slope estimating apparatus”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. Pub. No. US 20200117920 A1 - APPARATUS AND METHOD FOR CONVERTING IMAGE
Gor et al. Pub. No. US 20160335508 A1 - VEHICLE DETECTION SYSTEM AND METHOD
Suhr et al. Pub. No. US 20160014394 A1 - DRIVING ASSISTANT APPARATUS OF VEHICLE AND OPERATING METHOD THEREOF
Takemae Pub. No. US 20150165973 A1 - Lane Separation Mark Detection Apparatus and Drive Support System
Stein et al. Pub. No. US 20130141580 A1 - ROAD VERTICAL CONTOUR DETECTION
Takemura et al. Pub. No. US 20120327188 A1 - Vehicle-Mounted Environment Recognition Apparatus and Vehicle-Mounted Environment Recognition System
Kageyama et al. Pub. No. US 20090296987 A1 - ROAD LANE BOUNDARY DETECTION SYSTEM AND ROAD LANE BOUNDARY DETECTING METHOD
Luo Pub. No. US 20080239076 A1 - Forward looking sensor system
Nakai et al. Pub. No. US 20050169530 A1 - Obstacle detection device and method therefor
Iisaka et al. Patent No. US 6546118 B1 - Image processing apparatus for vehicle
KR 101472787 B1 - Lane detection system and method thereof
JP 4779202 B2 - Vehicle lane departure warning device
WO 2008130233 A1 - METHOD OF AND APPARATUS FOR PRODUCING ROAD INFORMATION
JP 3780848 B2 - Vehicle traveling path recognition device
JP 3580475 B2 - Perimeter monitoring device

Single camera lane detection and tracking – 2005
Simultaneous Estimation of Vehicle Dynamics and Lane Features for Road Safety Applications – 2009
Efficient Lane Boundary Detection with Spatial-Temporal Knowledge Filtering – 2016
Driving Environment Perception Using Stereovision – 2005
A Novel Strategy for Road Lane Detection and Tracking Based on a Vehicle’s Forward Monocular Camera - 2019
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647